             Case 2:18-cr-00217-RSM Document 381 Filed 06/26/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                       CASE NO. CR18-217RSM
 9
                     Plaintiff
10                                                     ORDER DENYING MOTION FOR
             v.                                        REVIEW OF DETENTION ORDER
11
      ANTHONY PELAYO,
12
                     Defendant.
13

14
            This matter comes before the Court on the Motion for Review of Detention Order filed
15
     by Defendant Anthony Pelayo. Dkt. #359. The Court has determined that oral argument is
16

17   unnecessary. Mr. Pelayo moves for reconsideration of Magistrate Judge Tsuchida’s June 26,

18   2019, Order that he be detained pending trial, Dkt #151. Mr. Pelayo’s reasons for bringing this

19   Motion now, after being detained for a year, are 1) that the COVID-19 pandemic is a significant
20   change in circumstances imposing an unreasonable risk of harm from contagious disease while
21
     he is held in detention, and 2) the conditions of confinement where he is detained—imposed to
22
     prevent the spread of the disease—pose an unreasonable risk of future harm and deprive him of
23
     effective assistance of counsel. Dkt. #359 at 6–9. Mr. Pelayo is currently being detained at the
24

25   Federal Detention Center (“FDC”) in SeaTac, Washington. Mr. Pelayo does not cite to any

26

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 1
              Case 2:18-cr-00217-RSM Document 381 Filed 06/26/20 Page 2 of 4



     personal medical issues or COVID-19 risk factors. He does not articulate any issue with his
 1

 2   detention at FDC that could not be said to apply to every other detainee.

 3          An appeal of a magistrate’s detention order is governed by 18 U.S.C. § 3145(b), which

 4   provides that “If a person is ordered detained by a magistrate judge… the person may file, with
 5
     the court having original jurisdiction over the offense, a motion for revocation or amendment of
 6
     the order.” The District Court Judge with original jurisdiction then reviews de novo the
 7
     Magistrate Judge’s detention order. See United States v. Koenig, 912 F.2d 1990, 1192 (9th Cir.
 8
     1990). In ruling on a motion for pretrial detention, the Court must answer the same questions as
 9

10   the Magistrate Judge; whether any condition or combination of conditions will reasonably assure

11   the appearance of the defendant as required, and the safety of any other person and the
12   community. 18 U.S.C. § 3142(f). The United States typically bears the burden of showing that
13
     defendant poses a danger to the community by clear and convincing evidence, and it bears the
14
     burden of showing that a defendant poses a flight risk by a preponderance of the evidence. United
15
     States v. Gebro, 948 F.2d 1118, 1120 (9th Cir. 1991). However, the Bail Reform Act expressly
16

17   provides that:

18                    [s]ubject to rebuttal by the person, it shall be presumed that no
                      condition or combination of conditions will reasonably assure the
19                    appearance of the person as required and the safety of the
                      community if the judicial officer finds that there is probable cause
20                    to believe that the person committed an offense for which a
21                    maximum term of imprisonment of ten years or more is prescribed
                      in the Controlled Substances Act (21 U.S.C. 801 et seq.) . . . or an
22                    offense under section 924(c) . . . of title 18 of the United States Code
                      ...
23
     18 U.S.C. § 3142(e).
24

25          The Government has accurately recounted the charges facing Defendant Pelayo and the

26   procedural history of this case, Dkt. #361 at 2–6, and the Court finds it unnecessary to restate all

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 2
              Case 2:18-cr-00217-RSM Document 381 Filed 06/26/20 Page 3 of 4



     of this background information as it is well known to the parties. Defendant is alleged to have
 1

 2   been involved in the distribution of over 400 grams of fentanyl pills, as well as the distribution

 3   of furanyl fentanyl pills. Dkt. #279 at 1-2. These carry a mandatory minimum penalty of ten

 4   years in prison. Defendant is also facing a five-year mandatory minimum consecutive sentence.
 5
     The Government notes that Defendant is “an apparently healthy 33-year old.” Dkt. #361 at 9.
 6
            As an initial matter, the Court finds that generalized concerns over the current COVID-
 7
     19 pandemic alone are not a valid basis to reopen the issue of detention. A detention order may
 8
     be reopened “at any time before trial if the judicial officer finds that information exists that was
 9

10   not known to the movant at the time of the hearing and that has a material bearing on the issue

11   whether there are conditions of release that will reasonably assure the appearance of such person
12   as required and the safety of any other person and the community.” 18 U.S.C. § 3142(f).
13
     Defendant’s basis to reopen detention relies on speculation as to the risk he faces of contracting
14
     the disease at the FDC, where the new coronavirus has not been detected, without any analysis
15
     of his personal risk factors. The Court finds that Defendants’ information is too speculative and
16

17   generalized to have a material bearing.

18          There is a presumption of detention in this case because Defendant is facing a ten-year

19   mandatory minimum term of imprisonment. Even if Defendant’s new COVID-19 information
20   was not speculative, the Court finds that Defendant’s age and lack of any underlying medical
21
     conditions would not make him particularly vulnerable or otherwise part of a high-risk group.
22
     This is a significant point. Although the parties can debate whether or not the new coronavirus
23
     is or will be spreading at the FDC, the Court is not convinced that this constitutes a significant
24

25   enough risk to this Defendant’s health to warrant release given the initial bases for Judge

26   Tsuchida to order detention. See Dkt. #151.

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 3
              Case 2:18-cr-00217-RSM Document 381 Filed 06/26/20 Page 4 of 4



            The parties debate the effectiveness of various procedures at the FDC to combat the
 1

 2   spread of COVID-19. The Court agrees with the Government that “nothing in Pelayo’s motion,

 3   or in the FDC’s current response to COVID-19, supports the conclusion FDC officials have been

 4   deliberately indifferent to the risks posed by COVID-19.” Dkt. #361 at 8.
 5
            Defendant argues that he is being deprived of his Sixth Amendment right to counsel given
 6
     the limitations on attorney visits at the FDC. Dkt. #359 at 9. Defendant is still able to
 7
     communicate with counsel via telephone, although his access has apparently been delayed or
 8
     disrupted due to the FDC’s efforts at social distancing. The Court finds that, under the
 9

10   circumstances, this is sufficient to provide Defendant with access to counsel. Future issues with

11   Mr. Pelayo’s ability to review discovery materials can be addressed in a separate order if
12   necessary and do not alone warrant release.
13
            Having reviewed the briefing, along with the remainder of the record, the Court hereby
14
     finds and ORDERS that the Motion for Review of Detention Order filed by Defendant Anthony
15
     Pelayo, Dkt. #359, is DENIED.
16

17          DATED this 26th day of June, 2020.

18

19

20

21
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 4
